Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 24, 2021                                                                                    Bridget M. McCormack,
                                                                                                                 Chief Justice

  161646                                                                                                     Brian K. Zahra
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  In re CARLSEN ESTATE.                                                                                 Elizabeth M. Welch,
  ________________________________________                                                                            Justices

  MINDY CARLSEN and ALLEN CARLSEN,
  Co-Personal Representatives of the ESTATE OF
  KINZIE RENEE CARLSEN,
               Petitioners-Appellants,
  v                                                                 SC: 161646
                                                                    COA: 352026
                                                                    Van Buren PC: 2012-001118-DE
  SOUTHWEST MICHIGAN EMERGENCY
  SERVICES, PC,
             Respondent-Appellee.

  _________________________________________/

         On order of the Court, the application for leave to appeal the April 24, 2020 order
  of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Court of Appeals for
  consideration as on leave granted.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 24, 2021
           t0317
                                                                               Clerk